FILED
                            NOT FOR PUBLICATION                              DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50634

              Plaintiff - Appellee,              D.C. No. 3:05-cr-02313-LAB-1

  v.
                                                 MEMORANDUM *
DAVID LYLE LEFLER,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted December 14, 2010 **


Before: GOODWIN, WALLACE, and THOMAS, Circuit Judges

       David Lyle Lefler, a federal prisoner, appeals pro se a “Notice of Document

Discrepancies” order in which the district court rejected his motion for return of

property under Fed. R. Crim. P. 41(g). We review de novo a district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision to deny a Rule 41(g) motion. United States v. Ritchie, 342 F.3d 903, 906

(9th Cir. 2003). We reverse and remand.

      Lefler pleaded guilty to and was sentenced for a drug trafficking crime

during which his 1995 Southwind Recreational Vehicle (the “motor home”) was

used to transport narcotics from Mexico. Lefler sought to file in the district court

four separate Rule 41(g) motions to reclaim his motor home. Instead of filing

them, the district court rejected each motion in a “Notice of Document

Discrepancies” due to violations of the Southern District of California Local Rules.

Lefler appealed the fourth order.

      The district court’s fourth order on November 9, 2009 was a final, and thus

reviewable, decision under 28 U.S.C. § 1291. By declaring “case closed,” the

district court disposed of Lefler’s claim entirely and evidenced an intent of finality.

See Nat’l Distribution Agency v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433 (9th

Cir. 1997). The order indicated that despite compliance with its third order —

Lefler’s fourth motion included a memorandum of points and authorities — the

district court would no longer entertain his case.

      Moreover, if a Rule 41(g) motion “is filed when no criminal proceeding is

pending, the motion is treated as a civil complaint . . . .” Ritchie, 342 F.3d at 906;

see also Kardoh v. United States, 572 F.3d 697, 702 (9th Cir. 2009) (“Because


                                           2
there were no criminal proceedings pending, the motion should have been treated

as a civil complaint governed by the Federal Rules of Civil Procedure.”). No

criminal proceeding was pending when Lefler submitted his Rule 41(g) motions.

The district court treated them as motions, not as civil complaints, and thus erred.

      REVERSED AND REMANDED.




                                          3